In a negligence action to recover damages for property injuries, the third-party plaintiff appeals from an order of the Supreme Court, Rockland County, dated August 9, 1971, which granted the third-party defendant’s motion for summary judgment. Order reversed, with $10 costs and disbursements, and motion denied. In our opinion there are triable issues of fact with regard to the circumstances surrounding the making of the insurance policy in question, particularly the intention of the parties as to the contemplated coverage, which issues can only be resolved after a full trial. Rabin, P. J., Munder, Martuseello, Latham and Benjamin, JJ., concur.